DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to for having two periods.  It appears the first period in line 4 should be a comma.

Claim Interpretation
The limitation “organic node” in Claim 15 is being interpreted as a node that “is optimized for design load conditions” and has a portion that can deform as claimed, due to the lack of further definition of the term “organic”.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: assembly adjustment member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to assembly adjustment member:
(A) the limitation uses the generic term “member”
(B) the assembly adjustment member does not perform a function
The limitation “is configured to allow relative movement” is not interpreted as a function. Thus, prong (B) is failed and the limitation will not be interpreted under 35 U.S.C. 112(f)


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BUCKLEY (GB 2559181 A).
As to claim 1, BUCKLEY teaches a method of assembly comprising: locating a node relative to an adjoining component (¶0044 teaches that the framework is designed on a computer software that “defines a framework of nodes and connecting members”.  This framework has the nodes and connecting members (interpreted as the analogous adjoining components) placed next to one another.); measuring at least one geometrical feature of the node or the adjoining component (¶0044 teaches the use of a computer design software for planning the nodes and connecting members, which inherently measures of all geometric features of both structures.  The paragraph states that the connecting members are differing sizes, thus the sizes are measured at some point.); 3D printing an assembly adjustment member based on the measuring (¶0044 teaches step 104 is the forming step where the nodes are manufactured.  Figure 4 shows the node (20) has a member (22)(interpreted as the assembly adjustment element) that interacts with the connecting member (30) during fit up.  ¶0048 teaches the spigot (22) is made from additive layer manufacturing.); and placing the assembly adjustment member proximate at least one of the node or the adjoining component (Figure 4 shows the  assembly adjustment member (interpreted as item 22) is placed next to the node (20), and adjoining component (interpreted as item 30).), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figure 6 shows the tube (30) can still move as it is placed on the spigot (22).  This allows for longitudinal and rotational movements of the tube for subsequent processing operations.)

As to claim 3, BUCKLEY teaches the method according to claim 1, wherein the 3D printing is performed offline and the assembly adjustment member is prefabricated. (¶0044 teaches that the nodes (and other components) are 3-D printed first, then the assembling takes place later, such that the adjustment member (interpreted as spigot (22)) is “prefabricated” before assembly.)

As to claim 5, BUCKLEY teaches the method according to claim 1, wherein the assembly adjustment member is disposed between the node and the adjoining (Figure 4 shows the assembly adjustment member (22) is located between the node (20) and the adjoining component (30).)

As to claim 7, BUCKLEY teaches the method according to claim 1, wherein at least one of the node and the adjoining component are formed by a 3D printing process. (¶0048 teaches the nodes are made from an additive manufacturing process.)

As to claim 8, BUCKLEY teaches the method according to claim 1, wherein the adjoining component defines an insert that is disposed at least partially within a hollow space of the node. (Figure 4 shows the adjoining component (30) is outside the node (20) and tubular member (22).  ¶0004 teaches that the tube (30) can be made to fit inside the tubular member (22) instead, such that it at least partially within the hollow space of the node.)

Claims 1-2, 8-10, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CZINGER (US 20160016229 A1).
As to claim 1, CZINGER teaches a method of assembly comprising: locating a node relative to an adjoining component (Figure 1 shows the framework for a vehicle that has numerous nodes (102) and members (101a-c).  ¶0038 teaches the planning stage for the nodes consists of using a design model to form the joints.  ¶0039 teaches the design model can be generated in a structural design program.  The limitations regarding modeling and designing are interpreted as providing an inherent teaching of placing a node next to an adjoining component (in this case a tube) during designing the framework of Figure 1.) ; measuring at least one geometrical feature of the node or the adjoining component (¶0039 teaches the dimensions of the tubes is determined in the design phase. The nodes of the invention are made in accordance with design considerations (stresses, tube angles, etc.) so it is interpreted that they are inherently measured by the design software.); 3D printing an assembly adjustment member based on the measuring (¶0049 teaches the nodes (joints) are created via 3-D printing.  Figure 5 teaches the node (501) has an assembly adjustment member (acceptor port (502)) printed with it.); and placing the assembly adjustment member proximate at least one of the node or the adjoining component (Figures 5, 7, and 8 show the assembly adjustment members (502) are located next to the node body.), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figures 9a-9d and ¶0057 teach the assembly adjustment members have centering features that center the tube on the joint protrusion during assembly.  These features allow relative movement during the fit up of the tubes to the node, until adhesive is added to secure the joint (See Figure 11 and ¶0070).)

As to claim 2, CZINGER teaches the method according to claim 1, wherein the 3D printing is performed in-situ with the method of assembling. (¶0050 teaches the 3-D printer can be used on a site where the vehicle is being built.  This is interpreted as the printing occurring on site of the assembly.)

As to claim 8, CZINGER teaches the method according to claim 1, wherein the adjoining component defines an insert that is disposed at least partially within a hollow space of the node. (Figure 11 shows the tube (adjoining component) is inserted into a hollow area inside the outer lip of the node, between the protrusion and the node lip.)

As to claim 9, CZINGER teaches the method according to claim 8, wherein the hollow space of the node is at least partially filled with an adhesive after the subsequent processing operations. (Figure 11 and ¶0070 teach that there is an annular pathway between the protrusion and the tube, which includes a hollow region in between the node and the tube.  ¶0070 states that this area is filled with adhesive.  “Filled” is being interpreted as an adjective, such that the area will be filled (or full) of adhesive after the subsequent operation of injecting the adhesive.)

As to claim 10, CZINGER teaches the method according to claim 9, wherein the adhesive is injected into the hollow space of the node through an injection port. (Figure 11 shows an injection port (1101) where the adhesive is configured to be injected.  ¶0070 teaches that the adhesive passes through the fluid pathway (1102).)

As to claim 13, CZINGER teaches the method according to claim 1, wherein the subsequent processing operations are selected from the group consisting of an electrophoretic coating (E-Coat) process, paint, and surface coating processes. (¶0070 teaches that adhesive is injected into an annular region shown in Figure 11.  This region is between the tube and protrusion as described in ¶0069.  This is interpreted as a surface coating step, as the surface of the tube is being coated with an adhesive.)

As to claim 14, CZINGER teaches the method according to claim 1, wherein a plurality of nodes and a plurality of adjoining components are measured, and the 3D printed assembly adjustment members are paired with closest mating geometries of nodes and adjoining components (Figure 1 shows the framework for a vehicle that has numerous nodes (102) and members (101a-c).  ¶0038 teaches the planning stage for the nodes consists of using a design model to form the joints.  ¶0039 teaches the design model can be generated in a structural design program.  The limitations regarding modeling and designing are interpreted measurements of each individual joint such that nodes are created to mate with the geometry of the joint.  The 3-D printing adjustment members are printed/designed with the nodes.), wherein the assembly adjustment member is configured to allow relative movement between the node and the adjoining component for subsequent processing operations. (Figures 9a-9d and ¶0057 teach the assembly adjustment members have centering features that center the tube on the joint protrusion during assembly.  These features allow relative movement during the fit up of the tubes to the node, until adhesive is added to secure the joint (See Figure 11 and ¶0070).)

As to claim 15, CZINGER teaches the method according to claim 1, wherein the node is an organic node that is optimized for design load conditions and is formed by a 3D printing process (¶0047 teaches the load/stresses at each joint are determined during the node design process.), the node defining at least one receiving portion and an outer geometry that is configured elastically, and up to plastically, deform for fit-up of the node to the adjoining component. (This limitation is being interpreted as being an alternative, where the node can have either a receiving portion or outer geometry that is configured to deform. Figures 5 and 9a-d teach the nodes have receiving portions (901-904) in the form of centering portions, as the assembly adjustment members are integral to the nodes. ¶0065 teaches the centering portions can deform during fit up.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CZINGER, as applied in claim 1, further in view of DEANE (US 20150165684 A1).
As to claim 4, CZINGER teaches the method of claim 1, wherein method according to claim 3, wherein features of the assembly adjustment member are chosen during design. (Figures 9a-9d teach that centering features are printed on the adjustment member.  ¶0057-0058 teach the centering features are selected based on design considerations.)
CZINGER does not disclose the assembly adjustment member is selected from a library of standard assembly adjustment members.  CZINGER does disclose using a library of stored information for the design of the chassis. (See ¶0038)
However, DEANE teaches the 3-D printing of a joint component during a design process that includes selecting from a library of standard joint components. (¶0025-0026 teach the selection of a suitable joint from a database (catalog) that includes a plurality of designs (similar to the plurality of centering features of CZINGER) then send that information to a 3-D printer.)
One of ordinary skill in the art would have been motivated to apply the known catalog/database selection technique of DEANE to the design process of CZINGER in order to select an available joint design based on joint parameter or joint design data. (DEANE ¶0025)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known catalog/database selection technique of DEANE to the design process of CZINGER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CZINGER, as applied in claim 8, further in view of JUETTNER (DE-102010055444-A1).
As to claim 8, CZINGER teaches the method according to claim 8, where the joint undergoes subsequent processing operations.
 CZINGER does not explicitly disclose further comprising mechanically securing the adjoining component within the node after the subsequent processing operations.
However, JUETTNER teaches mechanically securing the adjoining component within the node after the subsequent processing operations. (¶0001 teaches the invention pertains to a connection node structure for a vehicle.  ¶0034 states that after adhesives and painting (interpreted as the analogous processing operations) further permanent connection methods, or positive locking joining methods) such as clinching can also be provided.  This disclosure is interpreted as the painting and adhesive application further improved upon by a mechanical joining, such as clinching.)
One of ordinary skill would have been motivated to apply the known adhesives, painting, and subsequent clinching of JUETTNER to the adhesive joining method of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to apply the known adhesives, painting, and subsequent clinching of JUETTNER to the adhesive joining method of CZINGER because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CZINGER, as applied in claim 1, further in view of CZINGER '929 (US 10960929).
As to claim 12, CZINGER teaches the method according to claim 1, wherein the node further comprises an outer geometry. (Figure 11 shows the node has an outer lip geometry where the tube is inserted.)
CZINGER does not disclose that the node comprises a tapered outer geometry configured to provide additional relative movement between the node and the adjoining component.
However, CZINGER ‘929 teaches a node that comprises a tapered outer geometry configured to provide additional relative movement between the node and the adjoining component. (Figure 17A shows a taper to the outer section of the node lip.  The portion of the figure where 1701, 1703, and 1705 are labeled show a node structure where the outer lip (where the tube of CZINGER would be inserted) tapers down to a narrower diameter.  Before the taper, there is an increase in spacing between the protrusion and the lip where more movement is possible between the node and the tube, instead of being a form fit.)
One of ordinary skill would have been motivated to combine the tapered shape of CZINGER ‘929 to the node of CZINGER in order to provide a socket for the tube of CZINGER that allows for more adhesive to be placed around the end of the tube (due to the wider spacing between the lip and protrusion in CZINGER ‘929) while having a tapered section that seals against the surface of the tube when inserted.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed to  combine the tapered shape of CZINGER ‘929 to the node of CZINGER because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s best found prior art does not teach or obviate the limitations of dependent claim 6.  While references disclosed the method of 3D printing an “assembly adjustment member” (See CZINGER (US 20160016229), DEANE (US 20150165684), BUCKLEY (GB 2559181 A)), none of the references taught the additional method steps of claim 6, where the node includes a tooling feature, and the assembly adjustment member is printed onto a component blank.  Additionally, the 3-D printing methods of the closest prior art do not lend themselves to be modified to meet the claim limitations of Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
DEANE (US 10022950 B2) teaches the measurement of two connecting pieces places adjacent to one another then 3-D printing a joint member based on the measurement. (See Figure 4 and 6, along with ¶0025-0026)
SUTTER (US 10315369) teaches a tube connection using an adhesive that is inserted though an insertion port. (See Figures 1-2) 
KNAEBEL (US 20110158741 A1) teaches a tube connection using an adhesive that is inserted though an insertion port. (See Figures 1-2) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726